  Case 16-12962-JDW                  Doc 104         Filed 08/08/19 Entered 08/08/19 12:31:53                                Desc Main
                                                    Document      Page 1 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF MISSISSIPPI
                                             ABERDEEN DIVISION

IN RE:                                                                 :   CASE NO: 16-12962-JDW
                                                                       :   CHAPTER: 13
                                                                       :
RANDALL B TILLEY                                                       :
SHERRIE R TILLEY,                                                      :
                                                                       :
          Debtors.                                                     :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - -
RANDALL B TILLEY                                                       :
SHERRIE R TILLEY,                                                      :
                                                                       :
          Movant,                                                      :   CONTESTED MATTER
                                                                       :
 vs.                                                                   :
                                                                       :
AMERISAVE MORTGAGE                                                     :
CORPORATION,                                                           :
                                                                       :
          Respondent.                                                  :

 RESPONSE TO OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE OF THE
              AMERISAVE MORTGAGE CORPORATION [DKT. #88]

          COMES NOW Amerisave Mortgage Corporation, for itself, its successors and/or assigns

("Respondent"), and shows this Honorable Court that, for the reasons set out below, the Court should

deny the Debtors' Objection to Notice of Mortgage Payment Change of the Amerisave Mortgage

Corporation [Dkt. #88] (“Objection”):

                                                                     1.

          Respondent filed a Notice of Mortgage Payment Change on March 6, 2019 (Dkt. #88) listing a

new post-petition payment amount of $1,635.16 effective with the May 1, 2019 payment. The Debtors

filed an Objection to the Notice stating the payment amount was increasing too high due to the hazard

insurance being listed incorrectly in the escrow analysis filed with the Notice.

                                                                     2.

          Respondent requests additional time to review its accounting in order to resolve the issues
 Case 16-12962-JDW         Doc 104     Filed 08/08/19 Entered 08/08/19 12:31:53         Desc Main
                                      Document      Page 2 of 3

raised in the Debtors’ Objection.

       WHEREFORE, Respondent, for itself, its successors and/or assigns, prays that this Court

inquire as to the matters raised herein and deny the Debtors' Objection to Notice of Mortgage Payment

Change of the Amerisave Mortgage Corporation [Dkt. #88] and enter such orders and require such

further inquiry as may appear appropriate to the Court.

Date: 8/8/2019

/s/ Natalie Brown
Natalie Brown
MS State Bar No. 100802
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Respondent
 Case 16-12962-JDW         Doc 104    Filed 08/08/19 Entered 08/08/19 12:31:53          Desc Main
                                     Document      Page 3 of 3

                                    CERTIFICATE OF SERVICE

       I, Natalie Brown of Rubin Lublin, LLC certify that on the 8th day of August, 2019, I caused a
copy of the Response to Objection to Notice of Mortgage Payment Change of the Amerisave Mortgage
Corporation [Dkt. #88] to be filed in this proceeding by electronic means and to be served by
depositing a copy of the same in the United States Mail in a properly addressed envelope with adequate
postage thereon to the said parties as follows:


Randall B Tilley
109 Strickland Cove
Byhalia, MS 38611

Sherrie R Tilley
109 Strickland Cove
Byhalia, MS 38611

Kevin F. O`Brien, Esq.
1630 Goodman Road East
Suite 5
Southaven, MS 38671

Locke D. Barkley
6360 I-55 North
Suite 140
Jackson, MS 39211

U.S. Trustee
501 East Court Street
Suite 6-430
Jackson, MS 39201


Executed on 8/8/19

By:/s/ Natalie Brown
Natalie Brown
MS State Bar No. 100802
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Respondent
